Appeal by defendant from a judgment of the Supreme Court, Richmond County, dated June 29, 1973, which, inter alla, granted plaintiff a divorce, after a nonjury trial. Judgment modified, on the facts, by reducing the award for support of the parties’ three children, $60 per week for each child, to $35 per week for each child. As so modified, judgment affirmed, without costs. In our opinion, the award for the support of each of the three infant issue of the marriage was excessive to the extent indicated herein. Gulotta, P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.